                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE



UNITED STATES OF AMERICA                     )
                                             )
               v.                            )      Criminal No. 1:19-mj-00238-JCN
                                             )
BARRY E. GRANT                               )



                    ORGANIZATIONAL DISCLOSURE STATEMENT
                               (RULE 12.4(a)(2))

       The following organization is a victim of the offenses alleged in the Complaint in this

case: C. N. Brown Company, doing business under the assumed name The Big Apple.

       1.      C. N. Brown Company is a business corporation formed under the laws of the

State of Maine. The Big Apple is an assumed name for C. N. Brown Company. Based on state

records and information received from the corporation’s registered agent, the government

understands C. N. Brown Company to be a closely held corporation. It has no parent

corporation, and is not owned in any part by a publically held corporation.



Date: July 30, 2019
                                                    HALSEY B. FRANK
                                                    United States Attorney

                                                    /s/CHRIS RUGE
                                                    Chris Ruge
                                                    Assistant United States Attorney
                             UNITES STATES DISTRICT COURT
                                  DISTRICT OF MAINE

                                CERTIFICATE OF SERVICE


        I hereby certify that on July 30, 2019, I electronically filed this document(s) with the
Clerk of Court using the CM/ECF system and separately provided a copy of the document via
electronic mail to the following:

JEFFREY SILVERSTEIN, ESQ.
silversteinlaw.jms@gmail.com



                                                     HALSEY B. FRANK
                                                     United States Attorney

                                                     /s/CHRIS RUGE
                                                     Chris Ruge
                                                     Assistant United States Attorney
                                                     United States Attorney’s Office
                                                     202 Harlow Street, Suite 111
                                                     Bangor, ME 04401
                                                     (207) 945-0373
                                                     chris.ruge@usdoj.gov




                                                 2
